Citation Nr: 1529547	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  12-34 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to July 12, 2011 for the grant of service connection for left foot diabetic peripheral neuropathy.

2.  Entitlement to an effective date prior to July 12, 2011 for the grant of service connection for right foot diabetic peripheral neuropathy.

3.  Entitlement to a rating in excess of 10 percent for left foot diabetic peripheral neuropathy.

4.  Entitlement to a rating in excess of 10 percent for right foot diabetic peripheral neuropathy.

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus and posttraumatic stress disorder (PTSD).

7.  Entitlement to a rating in excess of 70 percent for PTSD.

8.  Entitlement to an effective date prior to August 24, 2010, for a 70 percent rating for PTSD.

9.  Entitlement to an effective date prior to August 24, 2010, for the grant of a total disability rating based on individual unemployability.   


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from  rating decisions by the Decatur, Georgia Department of Veterans Affairs (VA) Regional Office (RO), but came to the Board from the Atlanta, Georgia RO.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The issues of entitlement to service connection for erectile dysfunction, entitlement to an earlier effective date for a 70 percent rating for PTSD, and entitlement to an earlier effective date for the grant of a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In July 2015, the Veteran withdrew his appeal concerning entitlement to an earlier effective date for the grant of service connection for left foot diabetic peripheral neuropathy.

2.  In July 2015, the Veteran withdrew his appeal concerning entitlement to an earlier effective date for the grant of service connection for right foot diabetic peripheral neuropathy.

3.  In December 2014, the Veteran withdrew his appeal concerning entitlement to a rating in excess of 10 percent for left foot diabetic peripheral neuropathy.

4.  In December 2014, the Veteran withdrew his appeal concerning entitlement to a rating in excess of 10 percent for right foot diabetic peripheral neuropathy.

5.  In December 2014, the Veteran withdrew his appeal concerning entitlement to a rating in excess of 20 percent for diabetes mellitus.  

6.  In December 2014, the Veteran withdrew his appeal concerning entitlement to a rating in excess of 70 percent for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an earlier effective date for the grant of service connection for left foot diabetic peripheral neuropathy have been met.  38 U.S.C.A. §  7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §  20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an earlier effective date for the grant of service connection for right foot diabetic peripheral neuropathy have been met.  38 U.S.C.A. §  7105(b)(2), (d)(5); 38 C.F.R. §  20.204.

3.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to a rating in excess of 10 percent for left foot diabetic peripheral neuropathy have been met.  38 U.S.C.A. §  7105(b)(2), (d)(5); 38 C.F.R. §  20.204.

4.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to a rating in excess of 10 percent for right foot diabetic peripheral neuropathy have been met.  38 U.S.C.A. §  7105(b)(2), (d)(5); 38 C.F.R. §  20.204.

5.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus have been met.  38 U.S.C.A. §  7105(b)(2), (d)(5); 38 C.F.R. §  20.204.

6.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to a rating in excess of 70 percent for PTSD have been met.  38 U.S.C.A. §  7105(b)(2), (d)(5); 38 C.F.R. §  20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran may withdraw a substantive appeal in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board issues a decision.  38 C.F.R. §  20.204(b).  Withdrawal may be made by the appellant or by his representative.  38 C.F.R. §  20.204(c).  
 
In December 2014, the Veteran, through his counsel, submitted a written request to withdraw his appeal to the issues of entitlement to higher separate ratings for bilateral foot diabetic peripheral neuropathy, entitlement to a rating in excess of 20 percent for diabetes mellitus, and entitlement to a rating in excess of 70 percent for PTSD.  

In July 2015, the Veteran, through his counsel, submitted a written request to withdraw his appeal on the issues of entitlement to an earlier effective date for the grant of service connection for bilateral foot diabetic peripheral neuropathy.

In light of the foregoing, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal with regard to these issues and they must be dismissed.


ORDER

The appeal concerning entitlement to an earlier effective date for the grant of service connection for left foot diabetic peripheral neuropathy is dismissed.

The appeal concerning entitlement to an earlier effective date for the grant of service connection for right foot diabetic peripheral neuropathy is dismissed.

The appeal concerning entitlement to a rating in excess of 10 percent for left foot diabetic peripheral neuropathy is dismissed.

The appeal concerning entitlement to a rating in excess of 10 percent for right foot diabetic peripheral neuropathy is dismissed.

The appeal concerning entitlement to a rating in excess of 20 percent for diabetes mellitus is dismissed.

The appeal concerning entitlement to a rating in excess of 70 percent for PTSD is dismissed.



REMAND

Although the Veteran in September 2011 filed a notice of disagreement with the August 24, 2010 effective date for a 70 percent rating for PTSD; and while the appellant in December 2014 submitted a notice of disagreement with the assigned August 24, 2010 effective date for the grant of a total disability evaluation based on individual unemployability due to service connected disorders, the AOJ has not issued the appellant a statement of the case on these issues.  A remand is therefore necessary to address these deficiencies.  Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, there currently is no copy of the March 2010 VA psychological examination report in Virtual VA or VBMS.  On remand, the AOJ should locate the examination report and associate it with the paperless claims file.

In September 2009, the Veteran was afforded a VA examination with regard to erectile dysfunction.  The VA examiner found that it was less likely than not that the Veteran's service-connected diabetes mellitus caused his erectile dysfunction because treatment for erectile dysfunction predated the diagnosis of diabetes.  The examiner, however, offered no opinion with regard to a link between the Veteran's erectile dysfunction and any other service-connected condition, such as PTSD.  Further, the examiner addressed neither direct service connection nor the possibility that diabetes mellitus aggravated preexisting erectile dysfunction.  For these reasons, a more comprehensive VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Locate and re-scan the paper claims file into VBMS.  If the AOJ cannot locate any Federal records requested herein, particularly the March 2010 VA psychological examination report, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be scheduled for a VA genitourinary examination to assess the nature and etiology of his erectile dysfunction.  The examiner must be provided access to the appellant's claims file, VBMS file, and Virtual VA file and the examination report should reflect consideration of the Veteran's documented medical history.  All indicated tests should be accomplished, and all clinical findings reported in detail.  

The examiner must address whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the Veteran's erectile dysfunction is a result of any incident in service or began to manifest during service.  If not, the examiner must address whether it is at least as likely as not that the Veteran's erectile dysfunction is caused by, or permanently aggravated by any of his service-connected conditions, including diabetes mellitus and PTSD, or the combination of these disorders.  The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by his erectile dysfunction.  

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

If the examiner is unable to provide any of the opinions requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the diagnosis or causation of erectile dysfunction is unknowable.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§  3.158, 3.655 (2014).  

4.  Ensure that the medical examination report fully complies with this remand.  The AOJ must ensure that the examiner has documented consideration of the Veteran's paperless claims file.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After undertaking any other development deemed appropriate, readjudicate the claim of entitlement to service connection for erectile dysfunction.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

6.  The AOJ must issue a statement of the case addressing the claims of entitlement to an earlier effective date for a 70 percent rating for PTSD, and entitlement to an earlier effective date for the grant of a total disability rating based on individual unemployability.  The Veteran is hereby notified that, following the receipt of the statement of the case concerning these issues, he must file a timely substantive appeal if he desires appellate review by the Board.  If, and only if, the Veteran or his representative files a timely substantive appeal, the AOJ should return any appealed issue to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


